United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1830
Issued: June 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 1, 2010 appellant filed a timely appeal from a May 13, 2010 decision of the
Office of Workers’ Compensation Programs affirming the September 2, 2009 denial of her
recurrence claim. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability beginning
March 3, 2009 due to her accepted bilateral wrist and hand tenosynovitis.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 29, 2006 appellant, then a 52-year-old mail processor clerk, filed an occupational
disease claim alleging that on July 6, 2006 she first realized that her bilateral wrist tendinitis was
employment related. The Office accepted the claim for bilateral wrist flexor tendinitis.2
On June 1, 2007 appellant accepted a temporary light-duty job which noted that she was
responsible for providing an updated duty status report (Form CA-17) yearly or when changes
occurred in her condition. Restrictions for the position included: no lifting more than five
pounds; no sitting more than 8 hours; intermittent standing; kneeing; twisting and walking up to
15 minutes; no climbing; up to 8 hours pushing/pulling; reaching above the shoulder; fine
manipulation and simple grasping; and no machine operation. The duties of the position were
ensuring mail was available and ready as related to the dispatch schedule and cull and sweat
letter trays for carriers.
A February 9, 2009 duty status report completed by Dr. Robert J. Harrison, a Boardcertified internist and occupational medicine specialist, contained diagnoses of foot and hand
pain. Restrictions included 15 minutes an hour of standing and walking up to 4 hours a day;
pulling/pushing; simple grasping and lifting/carrying up to five pounds for 2 hours a day; no
climbing; and up to 8 hours of kneeling, bending/stooping and twisting.
In a May 15, 2009 letter, Glynes Griffin, a supervisor, denied that appellant was required
to work outside her restrictions and provided a copy of a March 30, 2009 modified job offer and
a March 6, 2009 letter informing her that the employing establishment considered her to be
absent without leave (AWOL) beginning February 19, 2009. She stated that appellant’s
modified job complied with her work restrictions of standing 15 minutes an hour for 4 hours and
that most days appellant did not stand. Ms. Griffin related that appellant’s work area was
changed when she complained about walking so she had a chair and table placed within a few
steps of her work area perimeter. Appellant’s job required no operation of machinery so no
standing was required as was no pushing or pulling of heavy equipment. Ms. Griffin related that
appellant stopped working on February 14, 2009 when Ms. Griffin warned her about a 45-minute
break which allegedly stressed appellant out. In concluding, she contended that appellant’s
modified work complied with the work restrictions set by her physician and that appellant was
not sent home in February 2009.
The duties of the March 30, 2009 modified job assignment of mail processor listed four
hours of quality checks of trayed mail and three hours of culling oversized mail. Physical
restrictions of the job included 2 hours a day of simple grasping up to five pounds and
intermittent lifting/carrying of up to five pounds and walking/standing of “15 min[ute]s 4 h[ou]rs
day.”
On June 24, 2009 the Office received appellant’s claim for wage-loss compensation
(Form CA-7) for the period March 3 to 27, 2009 and March 10, 2009 letter from Geoffray
Dumaguit, Jr., her union representative. Mr. Dumaguit stated that he had advised appellant not
2

By decision dated March 24, 2009, the Office denied appellant’s claim for a schedule award on the grounds that
the medical evidence failed to demonstrate a measurable permanent impairment.

2

to report to work as of March 3, 2009 until the employing establishment provided her with a
medically suitable job offer.
In a letter dated July 9, 2009, the Office noted receipt of appellant’s claim for wage-loss
compensation and informed her that it would be treated as a claim for a recurrence of disability.
Appellant was advised that the medical and factual evidence required to support her recurrence
claim as the evidence of record was currently insufficient to support her claim.
Appellant responded to the Office’s request in a July 13, 2009 letter in which she
contended that her work duties and assignment had been changed beginning February 2009. She
alleged that in the new assignment she was required to walk more than 15 minutes every hour,
carry trays weighing more than 10 pounds, continuous grasping of mail weighing more than 5
pounds and push and pull carts weighing more than 50 pounds for over 2 hours a day. Appellant
noted that these duties exceeded her work restrictions and aggravated her condition such that she
could not work. In concluding, she stated that the employing establishment failed to provide her
with a medically suitable job and that she indicated that there was no job for her within her
restrictions.
In an August 18, 2009 letter, appellant reiterated that the new assignment required her to
work outside her restrictions as it required lifting, pushing, pulling and carrying over 10 pounds
when her restrictions were 5 pounds. She noted that her supervisor would verbally give her
assignments for the day and that no written job offer was given. Appellant alleged that the first
time she and Mr. Dumaguit were aware of a written job offer was the week prior to the date of
the letter.
In a letter dated August 18, 2009, appellant’s representative related that the March 2009
job offer sent by the employing establishment to the Office had not been given to appellant at
that time. He contended the new job offer was not suitable as it listed general duties without
providing specific descriptions of what the duties entail. In addition, the hours for the physical
restrictions and the duties do not add up to eight hours, so appellant’s representative wondered
what appellant would be doing the remaining hours.
By decision dated September 2, 2009, the Office denied appellant’s recurrence claim.
The Office found appellant failed to establish that her condition had worsened or that she was
unable to perform her limited-duty job.
On September 17, 2009 appellant requested an oral hearing before an Office hearing
representative, which was held on February 24, 2010.3
Following the hearing, appellant submitted an undated statement from Laura Bernardino,
a retired coworker, stating that when Ms. Griffin became appellant’s supervisor she noticed that
appellant was given additional work including pushing a cart of mail, which could weigh up to
100 pounds. Ms. Bernardino related that she had seen appellant carrying a tray of mail weighing
20 pounds, culling mail standing up and doing more walking back and forth.

3

Appellant retired from the employing establishment effective October 31, 2009.

3

In a report dated March 18, 2010, Dr. Harrison stated that appellant was examined on
March 30, 2009 for bilateral tingling, numbness and wrist pain. He stated that on April 9, 2009
he indicated that she was unable to return to work as no suitable job had been offered to her. In
concluding, Dr. Harrison reported that recent magnetic resonance imaging scans revealed
objective tenosynovitis evidence and small wrist joint effusion which he attributed to appellant’s
working outside of her restrictions.
By decision dated May 13, 2010 an Office hearing representative affirmed the denial of
appellant’s recurrence claim.
LEGAL PRECEDENT
Where an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.4
The Office’s implementing regulations define a recurrence of disability as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.5 This term also means an
inability to work that takes place when a light-duty assignment made specifically to
accommodate an employee’s physical limitations due to his or her work-related injury or illness
is withdrawn, (except when such withdrawal occurs for reasons of misconduct, nonperformance
of job duties or a reduction-in-force) or when the physical requirements of such an assignment
are altered so that they exceed his or her established physical limitations.6
ANALYSIS
The Office accepted appellant’s claim for bilateral wrist flexor tendinitis. She filed a
claim for a recurrence of total disability beginning March 3, 2009. Appellant has the burden to
provide medical evidence establishing that she was disabled on March 3, 2009 due to a
worsening of her accepted bilateral wrist flexor tendinitis or a change in her job duties such that
she was unable to perform her light-duty work.

4

Richard A. Neidert, 57 ECAB 474(2006); Cecelia M. Corley, 56 ECAB 662 (2005); A.M., Docket No. 09-1895
(issued April 23, 2010).
5

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Phillip L. Barnes, 55 ECAB 426 (2004).
6

Id. See A.M., supra note 4; K.S., Docket No. 08-2105 (issued February 11, 2009); Hubert Jones, Jr., 57 ECAB
467 (2006).

4

The Board finds that appellant has not submitted medical evidence in support of a change
in her injury-related condition on March 3, 2009. While she submitted a narrative statement and
testified that her condition had been aggravated by her work duties, appellant has not submitted a
medical report consistent with her assertions. The only medical report addressing a worsening of
her condition is a March 18, 2010 report from Dr. Harrison in which he contended that she was
totally disabled on April 9, 2009 because there was no suitable work available for her and that
objective testing revealed objective tenosynovitis evidence and small wrist joint effusion which
he attributed to her working outside of her restrictions. However, Dr. Harrison provided no
rationale explaining his conclusion that appellant’s condition had worsened due to working
outside her restrictions or identified how she was required to work outside of her restrictions. As
his report contains no rationale explaining his conclusion, his report is insufficient to support that
appellant sustained a worsening of her condition.7
The record also contains duty status forms containing work restrictions. Appellant’s
September 14, 2006 work restrictions included limited lifting, pushing/pulling up to 10 pounds
for eight hours a day and two hours of standing and walking. Dr. Harrison revised her work
restrictions on October 6, 2008 to no lifting, pushing and pulling more than five pounds for 8
hours and sitting and standing were limited to 15 minutes every hour for up to 8 hours. On
February 9, 2009 he limited the amount of lifting, pushing and pulling five pounds to two hours a
day. The Board will not require the Office to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.8 As appellant has not submitted medical evidence supporting that
she sustained a change in the nature and extent of her injury-related condition on or after
March 3, 2009, she has not met her burden of proof that she sustained a material worsening of
her condition.
Appellant has alleged that there was a change in the light-duty job, as she was required to
exceed her work restrictions. Although Dr. Harrison reported that she worked outside of her
restrictions, he does not explain how and why this debilitated her thereby rendering her incapable
of working.
The record also contains a statement from Ms. Bernardino, a retired coworker, supportive
of appellant’s allegations that she was required to work outside her restrictions. Ms. Bernardino
related that she had observed appellant being given additional work including pushing a heavy
cart of mail, carrying heavy trays of mail, culling mail standing up and doing more walking back
and forth. However, her statement provided no specific dates when she observed appellant
working outside her restrictions. This statement is in contrast to Ms. Griffin’s previous response
in which she indicated that appellant was not required to work outside of her restrictions.
Additionally, Ms. Griffin previously indicated that most days appellant did not stand. She also
noted changing appellant’s work area when she complained about walking so that she had a chair
and table placed within a few steps of her work area perimeter. Ms. Bernardino’s statement
7

See Sedi L. Graham, 57 ECAB 494 (2006) (medical form reports and narrative statements merely asserting
causal relationship generally do not discharge a claimant’s burden of proof).
8

William A. Archer 55 ECAB 674, 679 (2004).

5

indicated that appellant performed certain activities requiring more walking, standing and lifting
while at work but they do not relate the precise time and place in which appellant was observed.
This statement is insufficient to show that there was a change in the nature and extent of
appellant’s light-duty job requirements.
The Board accordingly finds that appellant did not meet her burden of proof in this case.
Appellant did not establish a change in the nature and extent of the injury-related condition or the
light-duty job and the Office properly denied the claim.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of total disability on or after March 3, 2009, causally related to her accepted employment
injuries.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 13, 2010 is affirmed.
Issued: June 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

